Portions of this agreement have been omitted based upon a request for
confidential treatment. This agreement, including the non-public information,
has been filed separately with the Securities and Exchange Commission. “[*]”
designates portions of this document that have been redacted pursuant to the
request for confidential treatment filed with the Securities and Exchange
Commission.



Execution Version
SEVENTH AMENDMENT TO UNITED EXPRESS AGREEMENT
This Seventh Amendment to the United Express Agreement (this "Amendment") is
dated as of September 16, 2014 by and between UNITED AIRLINES, INC., a Delaware
corporation, with its corporate offices located at 233 South Wacker Drive,
Chicago, Illinois 60606 ("United"), and SHUTTLE AMERICA CORPORATION, an Indiana
corporation, with its corporate offices located at 8909 Purdue Road, Suite 300,
Indianapolis, Indiana 46268 ("Contractor").
WHEREAS, the parties previously entered into that certain United Express
Agreement dated as of December 28th, 2006, United Contract # 172884 (as amended
previously by the parties thereto, the "Agreement"); and
WHEREAS, pursuant to Article XXXI of the Agreement, the parties may modify or
amend the Agreement; and
WHEREAS, the parties desire to amend the Agreement to provide for the operation
of fifty (50) ERJ-175 aircraft and up to fifty (50) additional ERJ-175 aircraft;
NOW, THEREFORE, for good and valuable consideration, the receipt, sufficiency,
and adequacy of which are hereby acknowledged, the parties hereby agree as
follows:
I.DEFINITIONS
A. Defined Terms. Capitalized terms used in this Amendment and not otherwise
defined in this Amendment shall have the meanings assigned to them in the
Agreement.
II.SCOPE, TERM, and CONDITIONS
A. Article II.B. A new Article II.B.2 titled "ERJ-175 Regional Jets Term" shall
be added to the Agreement as follows: "The term of the Agreement for each
ERJ-175 aircraft delivered under this Agreement shall be twelve (12) years from
the date such ERJ-175 aircraft enters into Contractor's United Express Services
under this Agreement."
Article II.C.2 of the Agreement is hereby amended by inserting the following:
"United shall have the option, on a per tranche basis, to extend the term of the
Agreement for ERJ-175 aircraft in tranches of ten (10) aircraft [*] for an
additional term of four (4) years for each tranche, [*]. Ownership costs for any
such extended ERJ-175 Aircraft shall be determined as set forth in Schedule 5.2
attached to the Letter Agreement Regarding Certain Financial Terms dated
September 16, 2014 between Contractor and United."

1

--------------------------------------------------------------------------------




For the avoidance of doubt, Article II.C.1 of the Agreement shall not apply to
any of the ERJ-170 aircraft or the ERJ-175 aircraft
Article II of the Agreement is hereby further amended by adding a new Article
II.E., as follows:
"E. PURCHASE OPTION FOR ERJ-175 AIRCRAFT
United shall have the right, at its option, to purchase any or all of the
ERJ-175 aircraft at the expiration of the term of the Agreement for such
aircraft at a purchase price equal to the then current net book value of such
aircraft at the expiration of the Agreement for such aircraft by giving
Contractor written notice of its election to exercise such option not less than
one (1) year prior to the expiration of the Agreement for such aircraft."
B.
Article II.D (Bankruptcy Provision) is hereby deleted from the Agreement.

C.
Upon not less than 90 days' prior written notice to United, Contractor shall
have the right to assign the Agreement to Republic Airline Inc. ("Republic")
provided that Republic agrees to assume, and does assume, all of Contractor's
obligations under the Agreement as amended. Concurrently with such assignment
and assumption, Article V (Operating Restrictions) of the Agreement shall be
deleted in its entirety and replaced with "RESERVED".

D.
Contractor shall operate as Contractor's United Express Services with no fewer
than (once all aircraft are delivered) fifty (50) ER.1-175 aircraft (the "New
Aircraft") for United (excluding during the ramp-up and ramp-down periods
reflected in the delivery and exit schedule set forth in Schedule 1 attached
hereto). The New Aircraft shall be inducted into Contractor's United Express
Services on the schedule set forth in Schedule 1 attached hereto (subject to
such acceleration or other variation as United and Contractor may mutually agree
in writing from time to time, each party acting reasonably, to meet each
parties' operational requirements). [*].

In addition to the fifty (50) New Aircraft, United may on or before December 31,
2016 amend Schedule 1 to the Agreement unilaterally to add up to 50 additional
ERJ-175 aircraft ("Growth Aircraft") to be utilized by the Contactor for
Contractor's United Express Services under the Agreement at the then current
rates, terms and conditions applicable to the New Aircraft (except that there
shall be no ownership costs for Growth Aircraft that United provides at its
cost) by giving Contractor written notice of United's exercise of such right
(the "Growth Aircraft Option Notice"), [*]. Growth Aircraft may be sourced
either from aircraft that as of the date hereof United owns or has on firm order
or from the option ERJ175 aircraft to which Contractor currently has a
contractual right under its aircraft purchase agreement with Embraer or to which
Contractor acquires a contractual right in the future, including but not limited
to by means of United's assigning or otherwise making available to Contractor
option positions that United has under its own aircraft purchase agreement(s)
with Embraer. If Growth Aircraft are added from aircraft that United provides,
then United and Contractor shall enter into a lease agreement for such aircraft
on the same terms and conditions as described in Section II.E below. The term of
the Agreement with respect to such Growth Aircraft shall be for twelve years
each, and they shall be delivered over a staggered delivery and exit schedule,
as determined by United, [*]. If any new Growth Aircraft are option aircraft and
are sourced




--------------------------------------------------------------------------------




under Contractor’s or United’s respective aircraft purchase agreement with
Embraer, the parties shall consult and agree on the addition of any such Growth
Aircraft [*]
Contractor shall ensure that the New Aircraft and the Growth Aircraft shall
materially conform to United's specifications [*], including but not limited to
specifications for aircraft configuration, galley, seats, winglets, etc. Subject
to reasonable operating constraints (including regulatory constraints) and
normalizing for reasonable differences among various carriers' operations and
equipment, if they exist, Contractor shall ensure that the New Aircraft and the
Growth Aircraft perform materially consistent with other United Express Carriers
operating similarly equipped ERJ 175 aircraft with respect to reliability, fuel
management, weight and balance, and stage length.
Contractor shall deliver and operate such New Aircraft and Growth Aircraft as
part of Contractor's United Express Services it provides under the Agreement.




--------------------------------------------------------------------------------




E. For the New Aircraft and Growth Aircraft, United shall pay Contractor
aircraft ownership per month per aircraft according to Schedule 5.0 attached to
the Letter Agreement Regarding Certain Financial Terms dated September 12, 2014
between Contractor and United (the "Letter Agreement"). [*].
F.
[*].

G.
Article VIII.A.5 of the Agreement, Annual Adjustment Factors, of the Agreement,
shall be amended to provide annual escalation of Carrier Controlled Costs
(excluding aircraft ownership) at a rate equal to [*], not to exceed [*].

H.
Article VIII.A.8.b "Amended [*]" shall not apply to ERJ-170 aircraft during the
extension term or to any ERJ-175 aircraft.

I.
Article VII.F (Environmental) of the Agreement shall be deleted in its entirety
and replaced with the following new Article VII.F:

A. "Definitions.
1.    The term "Environmental Laws" means all applicable federal, state, local
and
foreign laws and regulations, including airport [*] rules, regulations,
policies, [*] relating to the prevention of pollution, protection of the
environment or occupational health and safety, or remediation of environmental
contamination, including, without limitation, laws, regulations and rules
relating to emissions to the air, discharges to surface and subsurface soil and
waters, regulation of potable or drinking water, the use, storage, release,
disposal, transport or handling of Hazardous Materials, protection of endangered
species, and aircraft noise, vibration, exhaust and overflight. [*]
2.    The term "Hazardous Materials" means any substances, whether solid, liquid
or
gaseous, which are listed and/or regulated as hazardous, toxic, or similar
terminology under any Environmental Laws or which otherwise cause or pose threat
or hazard to human health, safety or the environment, including, but not limited
to, petroleum and petroleum products.
B. Contractor Obligations.
1.Contractor shall conduct its operations in a prudent manner, taking reasonable
preventative measures to avoid liabilities under any Environmental Laws or harm
to human health or the environment, including, without limitation, measures to
prevent unpermitted releases of Hazardous Materials to the environment, adverse
environmental impacts to on-site or off-site properties and the creation of any
public nuisance. In the course of conducting services under this Agreement, if
Contractor encounters adverse environmental conditions that could reasonably be
expected to give rise to liability for United or Contractor under any
Environmental Laws or which otherwise could reasonably be expected to result in
harm to human health or the environment, Contractor shall promptly notify United
of such conditions.
2.[*], Contractor shall conduct its operations in compliance with applicable
Environmental Laws, including obtaining any needed permits or authorizations for
Contractor's operations. [*]




--------------------------------------------------------------------------------




3.    Contractor shall use its commercially reasonable efforts to perform its
services under this Agreement so as to minimize the unnecessary generation of
waste materials, including consideration of source reduction and re-use or
recycling options, and coordination with United on a cabin service recycling
program. [*]
4.For any leased areas or other equipment that are jointly used or operated by
Contractor and United (and/or other United contractors), Contractor and United
shall use their respective commercially reasonable efforts to coordinate their
activities with United and/or United contractors and otherwise perform such
activities to ensure compliance with applicable Environmental Laws.
5.Except for de minimis amounts of Hazardous Materials which are immediately
and fully remediated to pre-existing conditions, Contractor shall promptly
notify United of any spills or leaks of Hazardous Materials arising out of
Contractor's provision of services under this Agreement, and, if requested,
Contractor shall provide copies to United of any written reports provided by
Contractor or on Contractor's behalf to any governmental agencies and airport
authorities under any Environmental Laws regarding same. Contractor shall
promptly undertake all reasonable commercial actions to remediate any such
spills or leaks to the extent Contractor is required to do so by applicable
Environmental Laws, by the relevant airport authority, or in order to comply
with a lease obligation. If Contractor fails to fulfill its remediation
obligations under this paragraph and United may otherwise be prejudiced or
adversely affected as a result of such failure (such as involving United leased
property), [*] Contractor shall reimburse United for such costs and expenses
promptly upon Contractor's receipt of a written request for reimbursement for
them by United. The remediation requirements in this paragraph shall not apply
to Contractor to the extent the spill or leak of Hazardous Materials is caused
by (i) the reckless or willful misconduct, or gross negligence, of United, or
(ii) the negligence of a third party contracted by United to perform fueling or
other support to Contractor under this Agreement.
6.Contractor shall promptly provide United with written copies of any notices of
violation issued or other claims from a third party asserted pursuant to
Environmental Laws or associated with a potential release of Hazardous Materials
and related to or associated with the provision of services by Contractor under
this Agreement. Contractor shall promptly undertake all actions necessary to
resolve such matters, including, without limitation, the payment of fines and
penalties, and promptly addressing any noncompliance identified; provided,
however, that Contractor may contest any notice of violation or other alleged
violation and defend any claim that it believes is untrue, improper or invalid.
In the event that Contractor fails to fulfill its obligations under this
paragraph and United may otherwise be prejudiced or adversely affected, United
may undertake such actions as are reasonable or legally required at the cost and
expense of Contractor. Such costs and expenses shall be promptly paid upon
Contractor's receipt of a written request for reimbursement for them by United.
The requirements in this paragraph (other than providing copies of notices)
shall not apply to Contractor to the extent the notices of violation issued or
claims are caused by (i) the reckless or willful misconduct, or gross
negligence, of United, or (ii) the negligence of a third party contracted by
United to perform fueling or other support to Contractor under this Agreement.
7.[*]
8.If Contractor's services provided under the Agreement include providing bulk
(nonbottled) potable water for crew or passenger consumption, Contractor shall
ensure compliance with the Aircraft Drinking Water Regulation, FDA requirements,
and other similar applicable laws




--------------------------------------------------------------------------------




(collectively, the "Drinking Water Requirements"), including without limitation
using its commercially reasonable efforts to ensure that all water handling
equipment is properly and regularly disinfected and kept in sanitary condition.
If Contractor relies upon another contractor to load water onto its aircraft or
to maintain water handling equipment, it shall inquire with such contractors to
ensure they meet these Drinking Water Requirements as well. Contractor shall
notify United as soon as practicable if it becomes aware of practices or
conditions that may negatively impact potable water quality, regardless of the
provider or the source of such potable water (including whether such source is
an airport, ground handler or aircraft water system). [*] Upon the termination
of operations at a space used to support the provision of Contractor services
under this Agreement, Contractor shall use its commercially reasonable efforts
to ensure the removal and proper management of any and all Hazardous Materials
associated with Contractor's operations (including its subcontractors) and will
comply with any other applicable Environmental Laws applicable to the provision
of Contractor services.
9.Contractor has reviewed United's Environmental Commitment Statement (found at
www.united.com/ecoskies) and agrees to use commercially reasonable efforts to
cooperate with United in meeting these commitments in effect as of the date
hereof and in responding to reasonable information requests.
10.Contractor shall be responsible for and will indemnify, defend, and hold
harmless United, United Continental Holdings, Inc., their respective
subsidiaries and their respective officers, directors, agents, servants and
employees, from and against any and all claims, liabilities, damages, costs,
losses, penalties, and judgments (in this paragraph referred to as "Claims"),
including costs and expenses incident thereto under Environmental Laws or due to
the release of a Hazardous Material, which may be suffered or incurred by,
accrue against, be charged to, or recoverable from United or its officers,
agents, servants and employees arising out of an act or omission of Contractor
(or its subcontractor) related to Contractor's provision of services under this
Agreement, except to the extent such Claims are caused by (A) the acts or
omissions of a fuel service vendor where such fuel service vendor is contracted
by United to perform fueling services for Aircraft Used in United Express
Service under this Agreement (such vendors referred to herein as "Fuel Vendor
Contracted by United") and (B) the reckless or willful misconduct, or gross
negligence, of United. After the execution of this Agreement by United, United
shall use commercially reasonable efforts in the negotiation of new into-plane
fueling services agreements with any Fuel Vendors Contracted by United to
include Contractor as an indemnified party when such Fuel Vendor Contracted by
United is providing an indemnity to United covering provision of fueling
services and/or releases of hazardous materials with respect to the Aircraft
Used in United Express Service; further, to the extent that (x) any into-plane
fuel servicing agreements with any Fuel Vendors Contracted by United in force as
of the date of this Agreement that contain indemnity provisions naming
Contractor or otherwise including Contractor as an indemnified party, United
shall inform Contractor of its rights (if any) as a third beneficiary of such
indemnification provisions, and (y) United provides a reciprocal indemnity to a
Fuel Vendor Contracted by United, Contractor agrees to be bound by such
reciprocal indemnity to the same extent as United is required to indemnify such
Fuel Vendor Contracted by United with respect to provision of fueling services
and/or releases of hazardous materials with respect to the Aircraft Used in
United Express Service.




--------------------------------------------------------------------------------




All notices to be provided by Contractor to United under this Article VII.F
shall be provided as indicated in Article XXII of this Agreement, with a copy to
Managing Director—Environmental Affairs, United Airlines, Inc., 233 South Wacker
DriveHDQSE, Chicago, IL 60606."
J.
Article VII of the Agreement is hereby amended by adding a new subsection G,
which is set forth in Schedule 4 attached hereto.

K.
[*]

L.
Article VIII.A.8.c) of the Agreement is hereby amended to add the following new
paragraph at the end of such subsection as follows:

"In connection with any new ERJ-175 aircraft purchase order of Contractor to be
operated as part of Contractor's United Express Services under the Agreement,
United shall have the right, in its sole discretion, upon advance notice to
Contractor by (i) no later than December 31, 2014 in the case of the first group
of 25 of such new ERJ-175 aircraft to be delivered and (ii) no later than
December 31, 2015 in the case of the second group of 25 of such new ERJ-175
aircraft to be delivered [*], to purchase directly from the manufacturer prior
to delivery any of the ERJ-175 aircraft covered under any such order and this
Agreement [*]. The notice of such an election by United shall be irrevocable
once given. Contractor shall fully cooperate with United in regard to such
purchase by United. In such event, such ERJ-175 aircraft shall be operated by
Contractor hereunder and United and Contractor shall enter into a lease
agreement on the same terms and conditions as described in Section II.E above.
[*]
[*]
M. The Agreement is amended to add the following new provision at the end of
Article X of the Agreement:
"Prior to Contractor engaging a third party for any heavy maintenance, repair or
overhaul with respect to any aircraft operating under this Agreement (including
without limitation any structural repair of an aircraft, in each case which
maintenance, repair or overhaul is for scheduled activities (i.e., this
provision will not apply to unexpected work requests) and primarily relates to
engines, landing gear, composites and/or certain components as such components
may be agreed upon by the parties, each party acting reasonably (collectively,
the "United Maintenance"), Contractor shall offer United an opportunity to bid
in respect of such United Maintenance. [*] Contractor also agrees that United
shall have the right of first refusal to provide United Maintenance for any
ERJ175 aircraft operating for United under this Agreement. Pursuant to this
right of first refusal, if Contractor solicits bids from third parties to
provide any of such United Maintenance or receives a bona fide written offer
from a third party to provide any of such United Maintenance, then Contractor
shall give United written notice of the solicitation of such bids or the receipt
by Contractor of such offer (to the extent permitted by applicable
confidentiality constraints) and the material terms thereof, and United shall
have the right to match or better any such offer. If [*], United shall inform
Contractor of its interest in matching said offer, then Contractor agrees that
it will proceed in good faith to




--------------------------------------------------------------------------------




negotiate, [*], a binding agreement for such United Maintenance. If United
declines to match such offer with such period, then Contractor may enter into a
definitive agreement for the provision of such United Maintenance with such
third party."
N. Article XII (Insurance) shall be amended by deleting the [*] amount in
Article XII.A.1(i) and replacing such amount with [*].
0. Article XIII (Liability and Indemnification) of the Agreement shall be
deleted and replaced with the new Article XIII attached hereto as Schedule 6
attached hereto.
P. Article XVL.C of the Agreement shall be deleted and replaced with the
following new Article XVL.C:
"C.(i) If Contractor shall refuse, neglect or fail to cure or perform any one of
the following conditions outlined in Article XVLC.(i)1 or Article XVI.C.(i)2
below, United may give Contractor written notice to correct such condition or
cure such breach. Upon written notice of breach, Contractor shall have [*] in
order to cure such breach, and if any such condition or breach shall continue
beyond [*] after notice to Contractor thereof (a "Section C Default"), then
United may terminate this Agreement upon [*] written notice to Contractor if:
1. Contractor's operations fall below [*] performance in all of the following
[*] for a period of [*] months OR for a period of [*]:
a.Controllable Flight Completion;
b.Mishandled Bags; or
c.On-Time Zero;


2. Contractor knowingly maintains falsified books or records or submits false
reports of a material nature
(ii) [*]
Q.
Article XVI.F of the Agreement is hereby amended by deleting from the last
sentence thereof the words "sections A, B, C.2 or D". Article XVI.G of the
Agreement is hereby amended as follows: Article XVI.G.1 is hereby amended by
deleting the first sentence thereof and replacing with the following new
sentence: "If United terminates this Agreement pursuant to the terms of this
Article XVI, then Contractor will be obligated to pay United liquidated
damages." Article XVI.G.2 is hereby deleted in its entirety and replaced with
the following:

"2. If United is entitled to collect liquidated damages from Contractor as a
result of Contractor's material breach of this Agreement, United's liquidated
damages shall be calculated as follows: lost contribution (which shall be
conclusively deemed to be [*]of United's average monthly net revenue, defined as
total origination and destination revenue minus taxes and commissions, from
Contractor's United Express flights during the immediately preceding [*] period)
multiplied by the following percentages for each month in the following periods
— (a) [*]for




--------------------------------------------------------------------------------




the first [*] following the termination of the Agreement, (b) [*] for the next
[*], and (c) [*] for the next [*]. Such amounts shall be subject to mitigation
to the extent United can replace Contractor's United Express Services taking
into account the cost of such replacement services."
In addition, Article XVI.G.3 is hereby deleted.
R.
Article XVI.I (Call Option) is hereby amended by deleting Subsections i through
iii of Section XVI.I.b and replacing such Subsections with a new Subsection b.i.
that reads as follows: "(i) if United terminates this Agreement for any reason
allowed hereunder; or" and by renumbering Subsection b.iv as Subsection b.ii.

The parties also agree that Article XVI.I shall apply to the New Aircraft.
S.
Article XVIII of the Agreement is hereby deleted.

T.
Article XIX.C. of the Agreement is hereby amended by the addition of the
following language at the end of such subarticle:

"Without limiting the foregoing, Contractor and its subcontractors shall abide
by the requirements of 41 CFR §§ 60-1.4(a), 60-300.5(a) and 60-741.5(a). These
regulations prohibit discrimination against qualified individuals based on their
status as protected veterans or individuals with disabilities, and prohibit
discrimination against all individuals based on their race, color, religion,
sex, or national origin. Moreover, these regulations require that covered prime
contractors and subcontractors take
affirmative action to employ and advance in employment individuals without
regard to race, color, religion, sex, national origin, protected veteran status
or disability."
U.
Article XXVI.A. of the Agreement is hereby deleted and replaced with the
following:

"A. Neither party shall be liable for delays or failure in performance hereunder
caused by acts of God, acts of terrorism or hostilities, war, strike, labor
dispute, work stoppage, fire, act of government, court order or any other
similar cause, that is in each case beyond the reasonable control of such party
(`Force Majeure'); [*]
Each of the parties acknowledges that it may or may not realize the full
economic or other benefits that it expects to realize from this Agreement and
that any failure to realize any or all of such benefits in and of itself shall
not constitute a Force Majeure."
V.
Appendix E of the Agreement is hereby deleted in its entirety and replaced with
the revised Appendix E attached to this Amendment; for the avoidance of doubt,
the "Definitions" section is not part of Appendix E and remains in full force
and effect.

W.
Appendix F of the Agreement is hereby deleted in its entirety and replaced with
the revised Appendix F attached to this Amendment.





--------------------------------------------------------------------------------




X.
Republic Airways Holdings Inc. ("Parent") shall execute and deliver a guaranty
of Contractor's obligations under the Agreement in the form attached hereto as
Exhibit A. Without derogating from any other terms of the Agreement, if
Contractor or Parent participates in any transaction or series of transactions
after giving effect to which Contractor will become the subsidiary of another
person or entity, at the time such transactions are consummated, the entity with
respect to which Contractor is or will be a subsidiary shall execute and deliver
to United a guarantee of the obligations of Contractor under the Agreement and
any related agreements substantially in the form of Exhibit A attached hereto.



Y.
United shall have the right to schedule, and Contractor shall be obligated to
fly, charter flights on behalf of United, at the rates set forth in Appendix E
to the Agreement (as attached to this Amendment), but subject to Schedule
Parameters in Appendix K to the Agreement.

Z.
Contractor shall pay to United, and United shall be subrogated to any and all
rights in respect of any and all rights and remedies [*] with respect to, and
Contractor shall take any and all reasonable actions to facilitate United's
exercise of any and all such rights and remedies, [*] In connection with the
foregoing, at Contractor's request, United shall use commercially reasonable
efforts to coordinate with Contractor in regard to any such claim(s), including
engaging Contractor in strategic discussions regarding litigation and/or
settlement strategy in regard to such claim(s).

AA. United's specifications for cleanliness and aircraft refurbishment as listed
in Appendix M attached hereto is hereby incorporated in the Agreement as a new
Appendix M. [*]
BB.    On or prior to September 30, 2015, Contractor shall ensure that all
scheduled flights
including charter flights conducted under the Agreement are [*].
CC. Extension of Term of Agreement for ERJ-170 aircraft. Notwithstanding
anything to the contrary in Article II.C.1 of the Agreement or otherwise, the
term of the Agreement under Article II.B.1 of the Agreement with respect to each
ERJ-170 aircraft shall be extended as set forth in Schedule 7 attached to the
Letter Agreement, at the monthly ownership rates set forth therein.
DD. The Agreement is amended to add an early brake release provision as follows
to the end of Article VIII.C:


"7. Early Brake Release (EBR).
United shall gather all Aircraft Communication and Reporting System (ACARS) data
for each individual ERJ-170 aircraft and ERJ-175 aircraft operated by Contractor
for United under the Agreement that has had its Airline Modifiable Interface
(AMI) modified to capture such information relating to the measurement of the
time periods elapsed (any such elapsed period, an "EBR Period") between aircraft
brake release and aircraft wheel movement for departures of all scheduled
flights for ERJ-170 aircraft and ERJ-175 aircraft as measured by ACARS included
on all in-service ERJ-170 aircraft and ERJ-175 aircraft. [*] Subject to any
confidentiality constraints imposed on United, Contractor shall have the right,
upon reasonable request, to audit such data that United has gathered.




--------------------------------------------------------------------------------




The following provisions of this paragraph shall apply from and after [*]. The
time period goal for EBR Periods (the "EBR Goal") for scheduled flights operated
by Contractor for United under the Agreement [*]
The above provisions shall equally apply to the ERJ-170 aircraft and ERJ-175
aircraft operated by Contractor in Contractor's United Express Services under
the Agreement."


III.    CONDITIONS TO EFFECTIVENESS. This Amendment shall become effective upon
the last
to occur of the following conditions precedent (the satisfaction of the
conditions shall be confirmed by an email or other written exchange between
Contractor and United confirming that each party agrees that the conditions
hereto have been satisfied):
a.
Approval of this Amendment by Contractor and Parent's respective Board of
Directors by September 16, 2014;

b.
Execution and delivery by Republic and United of the amendment to the Q400 CPA
and satisfaction of the conditions precedent thereunder by September 16, 2014;
and

c.
Execution and delivery of a purchase agreement (or amendment to an existing
purchase agreement) between Republic and Embraer by September 16, 2014 providing
for delivery of the 50 ERJ-175 aircraft, on commercial terms set forth in
Schedule 5.0 attached to the Letter Agreement, on the delivery schedule attached
hereto.

IV.    MISCELLANEOUS. Except as otherwise amended herein, the Agreement will
remain in full
force and effect. The terms of this Amendment are deemed to be incorporated in,
and made a part of, the Agreement. This Amendment may be executed in any number
of counterparts, by original or facsimile signature, each of which when executed
and delivered shall be deemed an original and such counterparts together shall
constitute on and the same instrument.
[Signature Page Follows.]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have by their duly authorized officers
caused this Amendment to be entered into and signed as of the date first written
above.




SHUTTLE AMERICA CORPORATION


By: _/s/ Ethan J. Blank_______________
Name: Ethan J. Blank
Title: Vice President General Counsel






UNITED AIRLINES, INC.


By: ___/s/ Gerald Laderman___________
Name: Gerald Laderman
Title: Senior Vice President Finance, Procurement & Treasurer




--------------------------------------------------------------------------------




SCHEDULE 1
NEW AIRCRAFT INDUCTION SCHEDULE'
 
 
 
 
 
 
Delivery
Month
AC #
Delivery
Month
Delivery
Month
1
Jul/15
16
[*]
36
[*]
2
[*]
17
[*]
37
[*]
3
[*]
18
[*]
33
[*]
4
[*]
19
[*]
39
[*]
5
[*]
20
[*]
40
[*]
6
[*]
21
[*]
41
[*]
7
[*]
22
[*]
42
[*]
S
[*]
23
[*]
43
[*]
9
[*]
24
[*]
44
[*]
10
[*]
25
[*]
45
[*]
11
[*]
26
[*]
46
[*]
12
[*]
27
[*]
47
[*]
13
[*]
23
[*]
48
[*]
14
[*]
29
[*]
49
[*]
15
[*]
30
[*]
50
Aug/17
 
 
31
[*]
 
 
 
 
32
[*]
 
 
 
 
33
[*]
 
 
 
 
34
[*]
 
 
 
 
35
[*]
 
 



Induction will be approximately[*] after delivery; United shall be responsible
for ownership costs during the induction period, not to exceed [*]. Contractor
shall use reasonable efforts to minimize the time to induct such aircraft. AC
[*] shall be the first spare operational aircraft with each [*] aircraft
inducted beyond [*] designated as the next spare aircraft. [*].



18

--------------------------------------------------------------------------------




Appendix E – REIMBURSEMENT CATEGORIES    


CARRIER CONTROLLED COSTS IN JANUARY 1, 2014 ECONOMICS
 
 
 
 
United shall pay Contractor the following Reimbursement Category Unit Rates for
Contractor’s United Express flights (including charters)
operated using the aircraft set forth below:



[*]
PASS-THROUGH COSTS
 
 
 
 
 
 
 
 



[*]











19



--------------------------------------------------------------------------------






APPENDIX F
INCENTIVE PROGRAM


[*]



20



--------------------------------------------------------------------------------






APPENDIX M


Aircraft Cleanliness and Refurbishment Standards


Aircraft Cleanliness Standards


[*]



21



--------------------------------------------------------------------------------






SCHEDULE 4


[*]

22



--------------------------------------------------------------------------------






Schedule 6


XIII. LIABILITY AND INDEMNIFICATION
A. CONTRACTOR INDEMNIFICATION OF UNITED
Contractor shall be liable for and hereby agrees to fully defend, release,
discharge, indemnify and hold harmless United, United Continental Holdings, Inc.
(“United’s Parent”), their respective subsidiaries and their respective
directors, officers, employees and agents, from and against any and all claims,
demands, damages, liabilities, suits, judgments, actions, causes of action,
losses, fines, penalties, costs and expenses of any kind, character or nature
whatsoever, including reasonable attorneys’ fees, costs and expenses in
connection therewith and expenses of investigation and litigation thereof, which
may be suffered by, accrued against, charged to, or recoverable from United,
United’s Parent, their respective subsidiaries or their respective directors,
officers, employees or agents, including but not limited to, any such losses,
costs and expenses involving (i) death or injury (including claims of emotional
distress and other non-physical injury by passengers) to any person including
any of Contractor’s, United’s, United’s Parent’s or their respective
subsidiaries’ directors, officers, employees or agents, (ii) loss of, damage to,
or destruction of property (including real, tangible and intangible property,
and specifically including regulatory property such as route authorities, slots
and other landing rights), including any loss of use of such property, and (iii)
damages due to delays in any manner, in each case arising out of, connected
with, or attributable to (w) any act or omission by Contractor or any of its
directors, officers, employees or agents relating to the provision of
Contractor’s United Express Services, (x) the performance, improper performance,
or non-performance of any and all obligations to be undertaken by Contractor or
any of its directors, officers, employees or agents pursuant to this Agreement,
or (y) the operation, non-operation, or improper operation of the Aircraft Used
in United Express Service or Contractor’s equipment or facilities at any
location, in each case excluding only claims, demands, damages, liabilities,
suits, judgments, actions, causes of action, losses, costs and expenses to the
extent resulting from the gross negligence or willful misconduct of United or
its directors, officers, agents or employees (other than gross negligence or
willful misconduct imputed to such indemnified person by reason of its interest
in a Aircraft Used in United Express Service). Contractor will use commercially
reasonable efforts to cause and assure that Contractor will at all times be and
remain in custody and control of all aircraft, equipment, and facilities of, or
operated by, Contractor, and United and its directors, officers, employees and
agents shall not, for any reason, be deemed to be in custody or control, or a
bailee, of such aircraft, equipment or facilities.
B. UNITED INDEMNIFICATION OF CONTRACTOR
United shall be liable for and hereby agrees fully to defend, release,
discharge, indemnify, and hold harmless Contractor, Contractor’s Parent, their
respective directors, officers, employees, and agents from and against any and
all claims, demands, damages, liabilities, suits, judgments, actions, causes of
action, losses, fines, penalties, costs and expenses of any kind, character or
nature whatsoever, including reasonable attorneys’ fees, costs and expenses in
connection therewith and expenses of investigation and

23



--------------------------------------------------------------------------------




litigation thereof, which may be suffered by, accrued against, charged to, or
recoverable from Contractor, Contractor’s Parent or their respective directors,
officers, employees or agents, including but not limited to, any such losses,
costs and expenses involving (i) death or injury (including claims of emotional
distress and other non-physical injury by passengers) to any person including
any of Contractor’s, Contractor’s Parent’s, United’s or United’s Parent’s
directors, officers, employees or agents (excluding Contractor as such an
agent), (ii) loss of, damage to, or destruction of property (including any loss
of use of such property including real, tangible and intangible property, and
specifically including regulatory property such as route authorities, slots and
other landing rights), and (iii) damages due to delays in any manner, in each
case arising out of, connected with, or attributable to, (x) the performance,
improper performance, or nonperformance of any and all obligations to be
undertaken by United or any of its directors, officers, employees or agents
(excluding Contractor as such an agent) pursuant to this Agreement, (y) the
operation, non-operation or improper operation of United’s aircraft, equipment
or facilities (excluding, for the avoidance of doubt, Aircraft Used in United
Express Service and any equipment or facilities leased or subleased by United to
Contractor) at any location, in each case excluding only claims, demands,
damages, liabilities, suits judgments, actions, causes of action, losses, fines,
penalties, costs and expenses to the extent resulting from the negligence or
willful misconduct of Contractor or its directors, officers, agents or
employees. United will use commercially reasonable efforts to cause and assure
that United will at all times be and remain in custody and control of any
aircraft, equipment and facilities of, or operated by, United (excluding United
aircraft operated by Contractor hereunder), and Contractor and its directors,
officers, employees and agents shall not, for any reason, be deemed to be in the
custody or control, or a bailee, of such aircraft, equipment or facilities.
C. INDEMNIFICATION CLAIMS
A party (the “Indemnified Party”) entitled to indemnification from another party
under the terms of this Agreement (the “Indemnifying Party”) shall provide the
Indemnifying Party with prompt written notice (an “Indemnity Notice”) of any
third party claim which the Indemnified Party believes gives rise to a claim for
indemnity against the Indemnifying Party hereunder. Notwithstanding the
foregoing, the failure of an Indemnified Party to promptly provide an Indemnity
Notice shall not constitute a waiver by the Indemnified Party to any right to
indemnification or otherwise relieve such Indemnifying Party from any liability
hereunder unless and only to the extent that the Indemnifying Party is
materially prejudiced as a result thereof. The Indemnifying Party shall be
entitled, if it accepts financial responsibility for the third party claim, to
control the defense of or to settle any such third party claim at its own
expense and by its own counsel; provided that no settlement by the Indemnifying
Party of such a claim will be binding on the Indemnified Party for purposes of
the indemnification provisions hereof without the prior written consent of such
Indemnified Party to such settlement, which consent may not be unreasonably
withheld, conditioned or delayed. The Indemnified Party shall provide the
Indemnifying Party with such information as the Indemnifying Party shall
reasonably request to defend any such third party claim and shall otherwise
cooperate with the Indemnifying Party in the defense of any such third party
claim. Except as set forth in this Article XIII.C, no settlement or other
compromise or consent to a judgment by the Indemnified Party with respect to a
third party claim as to which the Indemnifying Party is asserted to have an
indemnity obligation hereunder will be binding on the Indemnifying Party for
purposes of the indemnification provisions hereof without the prior written
consent of such Indemnifying Party to such settlement, which consent may not be
unreasonably withheld, conditioned or delayed, it being agreed however that it
shall be reasonable for the Indemnifying Party to withhold or delay its consent
if the Indemnifying Party

24



--------------------------------------------------------------------------------




reasonably asserts that the claim is not fully covered by the indemnity provided
hereunder, and the entering into of any settlement or compromise or the consent
to any judgment in violation of the foregoing shall constitute a waiver by the
Indemnified Party of its right to indemnity hereunder to the extent the
Indemnifying Party was prejudiced thereby. Any Indemnifying Party shall be
subrogated to the rights of the Indemnified Party to the extent that the
Indemnifying Party pays for any loss, damage or expense suffered by the
Indemnified Party hereunder. If the Indemnifying Party does not accept financial
responsibility for the third party claim or fails to defend against the third
party claim that is the subject of an Indemnity Notice within 30 days of
receiving such notice (or sooner if the nature of the third party claim so
requires), or otherwise contests its obligation to indemnify the Indemnified
Party in connection therewith, the Indemnified Party may, upon providing written
notice to the Indemnifying Party, pay, compromise or defend such third party
claim without the prior consent of the (otherwise) Indemnifying Party. In the
latter event, the Indemnified Party, by proceeding to defend itself or settle
the matter, does not waive any of its rights hereunder to later seek
reimbursement from the Indemnifying Party.
D. EMPLOYER’S LIABILITY; INDEPENDENT CONTRACTORS; WAIVER OF CONTROL
(a)    Employer’s Liability and Workers’ Compensation. Each party hereto assumes
full responsibility for its employer’s and workers’ compensation liability to
its respective officers, directors, employees or agents on account of injury or
death resulting from or sustained in the performance of their respective service
under this Agreement. Each party, with respect to its own employees, accepts
full and exclusive liability for the payment of workers’ compensation and
employer’s liability insurance premiums with respect to such employees, and for
the payment of all taxes, contributions or other payments for unemployment
compensation or old age or retirement benefits, pensions or annuities now or
hereafter imposed upon employers by the government of the United States or any
other governmental body, including state, local or foreign, with respect to such
employees measured by the wages, salaries, compensation or other remuneration
paid to such employees, or otherwise.
(b)    Employees, etc., of Contractor. The employees, agents, and independent
contractors of Contractor engaged in performing any of the services Contractor
is to perform pursuant to this Agreement are employees, agents, and independent
contractors of Contractor for all purposes, and under no circumstances will be
deemed to be employees, agents or independent contractors of United. In its
performance under this Agreement, Contractor will act, for all purposes, as an
independent contractor and not as an agent for United. Notwithstanding the fact
that Contractor has agreed to follow certain procedures, instructions and
standards of service of United pursuant to this Agreement, United will have no
supervisory power or control over any employees, agents or independent
contractors engaged by Contractor in connection with its performance hereunder,
and all complaints or requested changes in procedures made by United will, in
all events, be transmitted by United to Contractor’s designated representative.
Nothing contained in this Agreement is intended to limit or condition
Contractor’s control over its operations or the conduct of its business as an
air carrier.
(c)    Employees, etc., of United. The employees, agents, and independent
contractors of United engaged in performing any of the services United is to
perform pursuant to this Agreement are employees, agents, and independent
contractors of United for all purposes, and under no circumstances will be
deemed to be employees, agents, or independent contractors of Contractor.

25



--------------------------------------------------------------------------------




Contractor will have no supervision or control over any such United employees,
agents and independent contractors and any complaint or requested change in
procedure made by Contractor will be transmitted by Contractor to United’s
designated representative. In its performance under this Agreement, United will
act, for all purposes, as an independent contractor and not as an agent for
Contractor.
(d)    Contractor Flights. The fact that Contractor’s operations are conducted
under United’s Marks and listed under the flight code designated by United will
not affect their status as flights operated by Contractor for purposes of this
Agreement or any other agreement between the parties, and Contractor and United
agree to advise all third parties, including passengers, of this fact.
E. SURVIVAL
The provisions of this Article XIII shall survive the termination of this
Agreement for a period of seven years.





26



--------------------------------------------------------------------------------






 
EXHIBIT A
Form of Guarantee of Parent


THIS GUARANTEE AGREEMENT (this “Guarantee”), effective as of September __, 2014
(the “Effective Date”) by REPUBLIC AIRWAYS HOLDINGS INC., a Delaware corporation
(“Guarantor”), for the benefit of UNITED AIRLINES, INC., a Delaware corporation
(“United”).
RECITALS
WHEREAS United and Shuttle America Corporation, an Indiana corporation
(“Contractor”) have previously entered into that certain United Express
Agreement dated as of December 28th, 2006, United Contract # 172884 (as amended
previously by the parties thereto, the “CPA”);
WHEREAS, pursuant to the CPA, Contractor is obligated, among other things, to
provide United Express services to United and, in certain circumstances, to make
certain reconciliation or indemnity payments to United;
WHEREAS, Contractor is the wholly-owned subsidiary of Guarantor; and
WHEREAS, United and Contractor are entering into the Seventh Amendment to the
CPA (the “Seventh Amendment”) as of the date hereof, and it is a condition
precedent to such Seventh Amendment that Guarantor execute and deliver this
Guarantee;
NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which Guarantor
acknowledges, Guarantor covenants and agrees for the benefit of United as
follows:
ARTICLE I    
DEFINITIONS
a.
Certain Definitions. Any terms not defined herein shall have the definition
given such term in the CPA. As used in this Agreement, the following terms have
the following meanings:

“Beneficiaries” has the meaning given to that term in Section 3.07.
“Contractor” has the meaning given to that term in the Recitals.
“CPA” has the meaning given to that term in the Recitals.
“Default Interest” has the meaning given to that term in Section 3.06.
“Documents” has the meaning given to that term in Section 2.02(b).

27



--------------------------------------------------------------------------------




“Effective Date” has the meaning given to that term in the preamble.
“Guarantee” has the meaning given to that term in the preamble.
“Guarantor” has the meaning given to that term in the preamble.
“United” has the meaning given to that term in the Recitals.
b.
Other Definitions. Other terms defined in this Guarantee have the meanings so
given them. Capitalized terms used but not defined herein shall the same meaning
herein as in the CPA.

c.
Terminology. Unless the context of this Guarantee clearly requires otherwise,
(a) pronouns, wherever used herein, and of whatever gender, shall include
natural persons and corporations, partnerships, limited liability companies and
entities of every kind and character, (b) the singular shall include the plural
wherever and as often as may be appropriate, (c) the word “includes” or
“including” shall mean “including without limitation”, and (d) the words
“hereof”, “herein”, “hereunder”, and similar terms in this Guarantee shall refer
to this Guarantee as a whole and not any particular section or article in which
such words appear. The section, article, and other headings in this Guarantee
are for reference purposes and shall not control or affect the construction of
this Guarantee or the interpretation hereof in any respect. Article, section,
subsection, and exhibit references are to this Guarantee unless otherwise
specified. All exhibits attached to this Guarantee constitute a part of this
Guarantee and are incorporated herein. All references to a specific time of day
in this Guarantee shall be based upon Central Standard Time or Central Daylight
Time, whichever is applicable.

ARTICLE II
GUARANTEE
d.
Guarantee of Obligations. Guarantor unconditionally, absolutely and irrevocably
guarantees unto the Beneficiaries the timely payment and performance by
Contractor and Guarantor of all of their respective obligations under the CPA,
including the obligation to provide United Express services, to provide ground
handling services, and to make all indemnification payments and reconciliation
payments that Contractor or Guarantor is required to make pursuant to the CPA.

e.
Guarantee Absolute. This Guarantee is absolute, continuing and independent of,
and in addition to, any and all rights and remedies United may have under the
CPA and any other guaranties or documents now or hereafter given in connection
therewith by Guarantor or others. Except as otherwise expressly herein provided,
the enforceability of Guarantor’s obligations hereunder in accordance with the
terms hereof shall not in any way be discharged, impaired or otherwise affected
by:


28



--------------------------------------------------------------------------------




i.
Any change in the time, manner or place of payment of amounts due under the CPA,
or any other change or modification in or of any terms, provisions, covenants or
conditions of any or all of them;

ii.
The entering into, or the modification or amendment in or of, any lease or
sublease of any aircraft or engine, any contract or arrangement for the
maintenance or refurbishment of any aircraft or engine, any contract or
arrangement for the provision of ground handling services, any lease, sublease
or other agreement relating to the use of any terminal or non-terminal airport
facility, or any loan agreement, note, deed of trust, assignment, contract or
other document or agreement entered into by Contractor or Guarantor relating to
the provision of United Express Service (together with the CPA, the
“Documents”);

iii.
Any lack of validity or enforceability of any of the Documents;

iv.
Any release or amendment or waiver of or consent to the modification of any
other guarantee of payment or performance of all or any obligations under the
CPA, or any sale or transfer by Contractor of any of its interest in the CPA
(without implying that Contractor has consented or will consent to any such sale
or transfer);

v.
Any sale or transfer by Guarantor of any of its interest in Contractor (without
implying that Guarantor has consented or will consent to any such sale or
transfer);

vi.
Any release or waiver of or delay in the enforcement of rights against
Contractor, Guarantor or any other person or entity under any of the Documents
or against any security thereunder;

vii.
The exercise by United of any of its rights or remedies under any one or more of
the Documents; or

viii.
Any other circumstance which might otherwise constitute a defense available to,
or discharge of, Guarantor.

f.
Guarantee of Payment. This Guarantee is a guarantee of payment and performance
and not merely a guarantee of collection, and Guarantor’s liabilities and
obligations under this Guarantee are and shall at all times continue to be
absolute, irrevocable and unconditional in all respects in accordance with the
terms of this Guarantee, and shall at all times be valid and enforceable without
set off, deduction or counterclaim irrespective of any other agreements or
circumstances of any nature whatsoever which might otherwise constitute a
defense to this Guarantee or the obligations of Guarantor under this Guarantee.

g.
Financial Statements. Not later than ninety (90) days following the end of each
calendar year, Guarantor shall deliver to United a copy of Guarantor’s audited
consolidated financial statements for such calendar year, certified by Guarantor
as being true, correct and complete, together with a report thereon of
Guarantor’s independent auditors; provided, that Guarantor shall not be required
to deliver financial statements pursuant to


29



--------------------------------------------------------------------------------




this sentence if it is a reporting issuer pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, and such financial statements are
timely filed with the Securities and Exchange Commission pursuant thereto.
h.
Representations. Guarantor represents, warrants and covenants that:

i.
All financial statements heretofore delivered to United with respect to
Guarantor are, and all financial statements hereafter delivered to United by
Guarantor will be, true and correct in all material respects and fair
presentations of Guarantor as of the respective dates thereof;

ii.
No material adverse change has occurred in the financial condition of Guarantor
since December 31, 2013;

iii.
Guarantor is a duly organized and validly existing corporation in good standing
under the laws of the State of Delaware. Guarantor has the corporate power and
authority to enter into and perform its obligations under this Guarantee.
Guarantor is duly qualified to do business as a foreign corporation under the
laws of each jurisdiction that requires such qualification.

iv.
This Guarantee has been duly executed and delivered by Guarantor and constitutes
the legal, valid and binding obligation of Guarantor, fully enforceable against
Guarantor in accordance with the terms hereof except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors and subject to the principles of equity;

v.
Neither the execution or delivery of this Agreement nor the performance by
Guarantor of the transactions contemplated hereby will (i) violate, conflict
with, or constitute a default under any of the terms of Guarantor’s certificate
of incorporation, by-laws, or any provision of, or result in the acceleration of
any obligation under, any material contract, sales commitment, license, purchase
order, security agreement, mortgage, note, deed, lien, lease or other agreement
to which Guarantor is a party or by which any of them or any of their respective
properties or assets may be bound, (ii) result in the creation or imposition of
any lien, charge or encumbrance in favor of any third person or entity, (iii)
violate any law, statute, judgment, decree, order, rule or regulation of any
governmental authority or body, or (iv) constitute any event which, after notice
or lapse of time or both, would result in such violation, conflict, default,
acceleration or creation or imposition of liens, charges or encumbrances;

vi.
No consent of any other person and no consent, license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority, bureau or agency is required in
connection with the execution, delivery or performance by Guarantor, the
enforceability against Guarantor, or the validity, of this Guarantee;


30



--------------------------------------------------------------------------------




vii.
Guarantor has, independently and with advice of counsel of Guarantor’s choice
and without reliance upon United, and based upon such documents and information
as Guarantor has deemed appropriate, made its own analysis and decision to enter
into this Guarantee;

viii.
The financial statements (including the related notes and supporting schedules)
of Guarantor delivered (or, if filed with the Securities and Exchange
Commission, made available) to United immediately prior to the date hereof
fairly present in all material respects the consolidated financial position of
Guarantor and its results of operations as of the dates and for the periods
specified therein. Since the date of the latest of such financial statements,
there has been no material adverse change nor any development or event involving
a prospective material adverse change with respect to Guarantor. Such financial
statements have been prepared in accordance with generally accepted accounting
principles in the United States consistently applied throughout the periods
involved, except to the extent disclosed therein;

ix.
Guarantor is insured by insurers of recognized financial responsibility against
such losses and risks and in such amounts and with such deductibles as are
customary in the businesses in which it is engaged, and Guarantor has not
received notice of cancellation or non-renewal of such insurance. All such
insurance is outstanding and duly in force on the date hereof. Guarantor has no
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a material adverse effect on Guarantor;

x.
No litigation, arbitration, investigation or administrative proceeding of or
before any court, arbitrator or governmental authority, bureau or agency is
currently pending or, to the knowledge of Guarantor, threatened: (i) with
respect to this Guarantee or any of the transactions contemplated by this
Guarantee; (ii) with respect to the CPA or any of the transactions contemplated
thereby; or (iii) against or affecting Guarantor, or any of its property or
assets, which, if adversely determined, would have a material adverse effect on
the ability of Guarantor to perform its obligations hereunder; and

xi.
Guarantor has filed or caused to be filed all tax returns required to be filed,
and has paid all taxes due on said returns or on any assessments made against
Guarantor, which if not filed or not paid would have a material adverse effect
on the business, operations, assets or condition, financial or otherwise, of
Guarantor (other than those being contested in good faith by appropriate
proceedings for which adequate reserves have been provided for in accordance
with generally accepted accounting principles).

Without limiting the other remedies of the Beneficiaries as a result of a breach
of any of the foregoing representations and warranties, Guarantor hereby agrees
to indemnify the Beneficiaries, their Affiliates

31



--------------------------------------------------------------------------------




and their respective officers, directors, partners, members, employees and
agents, and hold them harmless from and against any and all losses, claims,
damages, liabilities, expenses (including without limitation reasonably legal
fees and expenses), judgments, fines and settlements any of them may incur as a
result of any material breach of any representation or warranty contained
herein.
i.
Reinstatement. This Guarantee shall continue to be effective, or be reinstated
(as the case may be) if at any time payment by Contractor or Guarantor of all or
any part of any sum payable pursuant to the CPA, this Guarantee or the other
Documents is rescinded or otherwise must be returned by United upon Contractor’s
insolvency, bankruptcy or reorganization, all as though such payment had not
been made. Until all of the obligations guaranteed hereunder shall have been
paid or performed in full, Guarantor shall have no right of subrogation or any
other right to enforce any remedy which any of the Beneficiaries now has or may
hereafter have against Contractor.

j.
Self-Help Rights. If Guarantor fails or refuses to perform any or all monetary
or non-monetary obligations that are guaranteed hereunder and, in the case of
any non-monetary obligations, such failure or refusal continues for twenty
(20) days following written notice thereof to Guarantor, then, in addition to
any other rights and remedies which any Beneficiary may have hereunder or
elsewhere, and not in limitation thereof, any Beneficiary shall have the right
(but without any obligation so to do) to take action (including the payment of
amounts due to any third party) to satisfy such obligation either before or
after the exercise of any right or remedy of United against Contractor or
Guarantor. The amounts of any and all expenditures so made by United in
satisfaction of such obligation (INCLUDING ANY SUCH EXPENDITURE ARISING FROM OR
IN CONNECTION WITH UNITED’S NEGLIGENCE IN TAKING SUCH ACTION, BUT EXCEPTING ANY
SUCH EXPENDITURES TO THE EXTENT PROVEN TO HAVE BEEN CAUSED BY OR ARISING FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF UNITED) shall be immediately due
and payable to United by Guarantor.

ARTICLE III
MISCELLANEOUS
k.
Exhausting Recourse. United shall not be obligated to pursue or exhaust its
recourse against Contractor or any other Person or guarantor, or any security it
may have for satisfaction of the obligations guarantied hereunder, before being
entitled to performance by Guarantor of each and every one of the obligations
hereunder. No delay on the part of Beneficiaries in exercising any right or
remedy under this Guarantee or failure to exercise the same shall operate as a
waiver in whole or in part of any such right or remedy. No notice to or demand
on Contractor or failure to give any such notice to or make any such demand on
Contractor shall be deemed to be a waiver of the obligations of Guarantor
hereunder or of the right of Beneficiaries to take further action without notice
or demand as provided in this Guarantee. No course of dealing between Guarantor
and Beneficiaries shall change, modify or discharge, in whole or in part, this
Guarantee or any of the obligations of Guarantor hereunder.


32



--------------------------------------------------------------------------------




l.
Guarantee Remains Effective. This Guarantee shall remain in full force and
effect, notwithstanding any invalidity, irregularity, or unenforceability of any
one or more of the CPA. No release or discharge of Contractor in any
receivership, bankruptcy, winding-up or other creditor proceedings shall affect,
diminish or otherwise impair or otherwise be a defense to the enforcement of
this Guarantee by the Beneficiaries. The liability of Guarantor shall not be
affected by United causing work necessary for the provision of United Express
Service to be done, nor by United’s pursuing any other remedies provided for in
the Documents.

m.
No Conditions. This Guarantee has been delivered free of any conditions and,
except as otherwise expressly set forth herein, no representations have been
made to Guarantor affecting or limiting the liability of Guarantor hereunder
except as expressly provided herein.

n.
No Bar or Defense; Waiver of Defenses. No action or proceeding brought or
instituted under this Guarantee and no recovery in pursuance thereof shall be a
bar or defense to any further action or proceeding which may be brought under
this Guarantee by reason of any further default or defaults hereunder or in the
performance and observance of the terms, covenants, conditions, and provisions
in the Documents.

o.
Liability Independent. The liability of Guarantor hereunder is independent of
any other bonds or guaranties or other obligations at any time in effect with
respect to the Documents and may be enforced regardless of the existence,
validity, enforcement or non-enforcement of any such other guaranties or other
obligations.

p.
Expenses. Any and all amounts due and owing by Guarantor to United hereunder
that are not paid in full to United within ten (10) days following the earlier
of the due date or demand therefor shall bear interest from the date such
amounts were due hereunder until paid in full at the highest contract rate of
interest permitted by applicable law (the “Default Interest”).

q.
Binding Effect. Neither this Guarantee nor any provisions hereof may be amended,
modified, waived, discharged, or terminated orally, except by an instrument in
writing duly signed by or on behalf of the party against whom enforcement of
such amendment, modification, waiver, discharge or termination is sought. This
Guarantee shall inure to the benefit of United and its successors and assigns
(collectively, the “Beneficiaries”), and shall be binding upon Guarantor and its
successors and assigns; provided, however, that Guarantor shall in no event have
the right to assign or transfer Guarantor’s obligations and liabilities under
this Guarantee in whole or part and any such attempted assignment or transfer
without the prior written consent of United shall be null and void and of no
force or effect. This Guarantee is intended to be for the benefit of, and shall
be enforceable by, only the Beneficiaries and not by any third parties
(including creditors of the Beneficiaries).

r.
Entire Agreement. This Guarantee, together with the CPA, to the extent
references are made thereto in this Guarantee, contain the undersigned’s sole
and entire understanding


33



--------------------------------------------------------------------------------




and agreement with respect to its entire subject matter, and all prior
negotiations, discussions, commitments, representations, agreements and
understandings heretofore had between United and Guarantor with respect thereto
are merged herein.
s.
Governing Law. This instrument shall be governed by and construed in accordance
with the laws of the State of Illinois.

t.
Reliance. Guarantor acknowledges that United will rely upon this Guarantee in
entering into the Seventh Amendment of even date herewith.

u.
Notices. Unless otherwise expressly permitted by the terms of this Guarantee,
all notices, consents, approvals and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been properly given if
delivered by hand personally to the addressee or sent overnight by a nationally
recognized air courier, and

If directed to Guarantor, addressed to:
Republic Airways Holdings Inc.
8909 Purdue Road, Suite 300
Indianapolis, IN 46268
Attention: President and Chief Executive Officer
Telecopy No.: [*]


with a copy to:
    
Republic Airways Holdings Inc.
8909 Purdue Road, Suite 300
Indianapolis, IN 46268
Attention: Vice President, General Counsel
Telecopy No.: [*]


If directed to United, addressed to:
United Airlines, Inc.
233 South Wacker Drive
Chicago, IL 60606
Attention: Senior Vice President –United Express
Facsimile No.: [*]


with a copy to:

34



--------------------------------------------------------------------------------




United Airlines, Inc.
233 South Wacker Drive
Chicago, IL 60606
Attention: Associate General Counsel – Commercial Transactions, Finance & Fleet



or to such other address as last designated by a party by notice in writing to
the other party hereto.


v.
Waiver of Jury TrialGuarantor and United each hereby knowingly, voluntarily and
intentionally waive the right to a trial by jury in respect of any litigation
based hereon, arising out of, under or in connection with this Guarantee. This
waiver is a material inducement for Guarantor to deliver and United to accept
this Guarantee.

w.
Drafting of Guarantee. Guarantor represents and warrants that (i) it was
represented by counsel of its choice, who has reviewed this Guarantee and
advised it of the contents and meaning; (ii) it is signing this Guarantee
voluntarily and with full understanding of its contents and meaning; (iii) it
waives any claim or defense that this Guarantee should be construed more
strictly against the other party as the drafter thereof.

x.
Severability. If any provision of this Guarantee or its application to any
Person or circumstance is held invalid or unenforceable to any extent, the
remainder of this Guarantee and the application of that provision to other
Persons or circumstances is not affected in that provision shall be enforced to
the greatest extent permitted by law.

y.
Further Assurances. In connection with this Guarantee and the transactions
contemplated by it, Guarantor shall execute and deliver any additional documents
and instruments and perform any additional acts that may be necessary or
appropriate to effectuate and perform the provisions of this Guarantee and those
transactions.

Without derogating from any other terms of the CPA, Guarantor hereby agrees that
it shall not participate in any transaction or series of transactions if, after
giving effect to such transaction or series of transactions, Contractor will
become the subsidiary of another person or entity, unless at the time such
transactions are consummated the entity with respect to which Contractor is or
will be a subsidiary executes and delivers to United a guarantee of the
obligations of Contractor under the CPA and all related agreements substantially
in the form of this Guarantee.
z.
Multiple Counterparts. This Guarantee may be executed in any number of
counterparts and with the same effect as if all signing parties had signed the
same document. All counterparts shall be construed together and constitute the
same instrument.


35



--------------------------------------------------------------------------------




EXECUTED as of the Effective Date.


GUARANTOR:
REPUBLIC AIRWAYS HOLDINGS INC.


By:    ________________
Name:    Bryan Bedford
Title:
Chairman, President & CEO








36

